 

Exhibit 10.2

EXECUTION COPY (B)

 

CHANGE IN CONTROL AGREEMENT

 

PARTIES:    SunGard Data Systems Inc., a Delaware corporation (the “Company”)  
   __________________________________(the “Executive”) DATE:    December 15,
2004 (the “Effective Date”)

 

BACKGROUND:

 

WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that the
possibility of a Change in Control (as hereinafter defined) exists and that the
threat or the occurrence of a Change in Control can result in significant
distractions to its key management personnel because of the uncertainties
inherent in such a situation; and

 

WHEREAS, the Board has determined that it is essential and in the best interests
of the Company and its stockholders to retain the services of the Executive in
the event of a threat or the occurrence of a Change in Control and to ensure the
Executive’s continued dedication and efforts in such event without undue concern
for the Executive’s personal, financial and employment security; and

 

WHEREAS, in order to induce the Executive to remain in the employ of the
Company, particularly in the event of a threat or the occurrence of a Change in
Control, the Company desires to enter into this Agreement with the Executive to
provide the Executive with certain benefits in connection with a Change in
Control and certain terminations of employment following a Change in Control.

 

NOW, THEREFORE, intending to be legally bound, and in consideration of the
respective agreements of the parties contained herein, the parties agree as
follows:

 

1. Definitions. For purposes of this Agreement, the following capitalized terms
shall have the meanings set forth below. Other capitalized terms are defined
elsewhere in this Agreement.

 

1.1. “Accrued Compensation” means all compensation, benefit payments,
reimbursements and other amounts earned by, payable to or accrued for the
Executive through and including the Termination Date (as hereinafter defined)
but not paid as of the Termination Date, including (a) base salary, (b) the
annual executive incentive compensation (“EIC”) amount at goal (fourth quartile
for corporate EIC plans), pro-rated (based solely on elapsed time) to the
Termination Date, (c) vacation pay, and (d) reimbursable business expenses
incurred by the Executive on behalf of the Company.

 

1.2. “Applicable Multiplier” means             .

 

1.3. “Base Amount” means the Executive’s annual base salary at the rate in
effect on the Termination Date, or such higher rate in effect immediately before
any reduction thereof that constituted Good Reason (as hereinafter defined).

 

1.4. “Bonus Amount” means the Executive’s annual EIC amount at goal (fourth
quartile for corporate EIC plans) for the year during which the Termination Date
occurs, or such higher amount in effect immediately before any reduction thereof
that constituted Good Reason.

 

-1-



--------------------------------------------------------------------------------

1.5. “Cause” means the occurrence of the events described in the following
subsections (a) through (c), provided that no act or failure to act by the
Executive shall be deemed to constitute Cause if done, or omitted to be done, in
good faith and with the reasonable belief that the action or omission was in the
best interests of the Company:

 

(a) at least seventy-five percent (75%) of the members of the Board determined
in good faith that the Executive (i) was guilty of gross negligence or willful
misconduct in the performance of his or her duties for the Company (other than
due to illness or injury suffered by the Executive or a member of his or her
family, or comparable personal problem), or (ii) breached or violated, in a
material respect, any agreement between the Executive and the Company or any
material policy in the Company’s Business Conduct and Compliance Program (as
amended from time to time), or (iii) committed an act of dishonesty or breach of
trust, or is convicted of a crime, and the result of such dishonesty, breach of
trust, conviction or crime is that there is material or potentially material
financial or reputational harm to the Company; and

 

(b) such determination was made at a duly convened meeting of the Board (i) of
which the Executive received written notice at least ten (10) days in advance,
which notice shall have set forth in reasonable detail the facts and
circumstances claimed to provide a basis for a finding that one of the events
described in subsection (a) above occurred, and (ii) at which the Executive had
a reasonable opportunity to make a statement and answer the allegations against
him or her; and

 

(c) either (i) the Executive was given a reasonable opportunity to take remedial
action but failed or refused to do so, or (ii) at least seventy-five percent
(75%) of the members of the Board also determined in good faith, at such
meeting, that an opportunity to take remedial action would not have been
meaningful under the circumstances.

 

1.6. “Change in Control” means any of the events described in the following
subsections (a) through (f):

 

(a) The occurrence of any event that would, if known to the Company’s
management, be required to be reported by the Company under Item 5.01(a) of Form
8-K pursuant to the Securities Exchange Act of 1934 (the “Exchange Act”); or

 

(b) The acquisition or receipt, in any manner, by any person (as defined for
purposes of the Exchange Act) or any group of persons acting in concert, of
direct or indirect beneficial ownership (as defined for purposes of the Exchange
Act) of twenty percent (20%) or more of the combined voting securities
ordinarily having the right to vote for the election of directors of the
Company; provided that the following shall not constitute a Change in Control:
(i) any acquisition directly from the Company; (ii) any acquisition by the
Company or any of its affiliates, or (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any of
its affiliates; or

 

(c) A change in the constituency of the Board with the result that individuals
(the “Incumbent Directors”) who are members of the Board as of the Effective
Date cease for any reason to constitute at least a majority of the Board;
provided that any individual who is elected to the Board after the Effective
Date and whose nomination for election was unanimously approved by the Incumbent
Directors shall be considered an Incumbent Director beginning on the date of his
or her election to the Board; or

 

-2-



--------------------------------------------------------------------------------

(d) Consummation of a merger, consolidation or reorganization involving the
Company, unless such merger, consolidation or reorganization results in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or parent thereof) more than
fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity or parent thereof outstanding
immediately after such merger, consolidation or reorganization; or

 

(e) A complete liquidation or dissolution of the Company; or

 

(f) A sale, exchange or other disposition or transfer of all or substantially
all of the Company’s business or assets, other than pursuant to a spin-off or
comparable transaction in which the transferee is controlled by the Company or
its existing stockholders immediately prior to such transfer.

 

1.7. “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any replacement or successor provisions of United States tax law.

 

1.8. “Company” means SunGard Data Systems Inc. and its Successors and Assigns
(as hereinafter defined) (“SDS”) and all subsidiaries of SDS and their
respective Successors and Assigns, provided that “Board” shall refer only to the
board of directors of SDS and not to the board of directors of any subsidiary
thereof.

 

1.9. “Disability” means (a) the Executive has suffered a physical or mental
illness or injury that impairs the Executive’s ability to substantially perform
the Executive’s full-time duties with the Company for a period of one hundred
eighty (180) consecutive days and that qualifies the Executive for benefits
under the Company’s group long-term disability plan, and (b) the Executive has
not substantially returned to full time employment before the Termination Date
specified in the Notice of Termination (as hereinafter defined).

 

1.10. “Equity Award” means any performance accelerated stock option (“PASO”),
regular stock option, restricted stock award or other equity incentive award of
any type granted by the Company to the Executive, whether granted before, on or
after the Effective Date, as the same may be adjusted or converted as a result
of any recapitalization, stock dividend, spin-off or similar event.

 

1.11. “Equity Plan” means any stock option plan, restricted stock plan or other
equity incentive or equity compensation plan of the Company.

 

1.12. “Excise Tax” means the excise tax imposed by Section 4999 of the Code or
any comparable tax imposed by any replacement or successor provision of United
States tax law.

 

1.13. “Good Reason” means the occurrence, without the Executive’s express prior
written consent (which may be withheld for any reason or no reason), of any of
the events or conditions described in the following subsections (a) through (g),
provided that upon the first occurrence of any such event or condition, the
Executive shall have given Notice of Termination to the Company and the Company
shall not have fully corrected the situation within ten (10) days after such
Notice of Termination is given:

 

(a) A reduction by the Company in the Executive’s base salary; or

 

-3-



--------------------------------------------------------------------------------

(b) A reduction or negative change by the Company in the type or level of
compensation and benefits (other than base salary) to which the Executive is
entitled, other than any such reduction or change that is part of and consistent
with a general reduction or change applicable to all officers of the Company
unrelated to a Change in Control; or

 

(c) A failure by the Company to pay or provide to the Executive any compensation
or benefits to which the Executive is entitled; or

 

(d) A change in the Executive’s status, positions, titles, offices or
responsibilities that constitutes a material and adverse change from the
Executive’s status, positions, titles, offices or responsibilities as in effect
immediately before such change; or the assignment to the Executive of any duties
or responsibilities that are substantially inconsistent with the Executive’s
status, positions, titles, offices or responsibilities as in effect immediately
before such assignment; or any removal of the Executive from or failure to
reappoint or reelect the Executive to any of such positions, titles or offices;
provided that termination of the Executive’s employment by the Company for
Cause, by the Executive other than for Good Reason (as defined in any of the
other subsections of this Section 1.13) or as a result of the Executive’s death
or Disability shall not be deemed to constitute or result in Good Reason under
this Section 1.13(d); or

 

(e) (i) If the Executive was based at the Company’s principal executive offices
in Wayne, Pennsylvania, as of the Effective Date, the Company changing the
location of its principal executive offices to a location more than thirty (30)
miles from the location of such offices as of the Effective Date, or the
Company’s requiring the Executive to be based at a location other than its
principal executive offices; or (ii) if the Executive was based at a Company
location in Manhattan as of the Effective Date, the Company requiring the
Executive to be based at a location outside Manhattan; or (iii) if the Executive
was not based at the Company’s principal executive offices or at a Company
location in Manhattan as of the Effective Date, the Company’s requiring the
Executive to be based at any location which results in the Executive’s regular
commuting distance being 30 or more miles greater than the Executive’s regular
commuting distance as of the Effective Date; provided that in all such cases the
Company may require the Executive to travel on Company business including being
temporarily based at other Company locations as long as such travel is
reasonable and is not materially greater or different than the Executive’s
travel requirements as of the Effective Date; or

 

(f) Any material breach by the Company of this Agreement or any other agreement
between the Company and the Executive; or

 

(g) The failure by the Company to obtain, before a Change in Control or Spin-off
(as hereinafter defined) occurs, an agreement in writing from any Successors and
Assigns, or from the Post-Spin Entity (as hereinafter defined), to assume and
agree to perform this Agreement, as contemplated in Section 7.

 

1.14. “Including” (whether or not capitalized) means including but not limited
to.

 

1.15. “Notice of Termination” means a written notice of termination of the
Executive’s employment with the Company, which notice specifies the Termination
Date (as hereinafter defined), identifies the specific termination provision of
this Agreement relied upon, and sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under such provision of this Agreement.

 

-4-



--------------------------------------------------------------------------------

1.16. “Potential Change in Control Period” means the period beginning ninety
(90) days before the date of execution of a binding agreement with respect to a
transaction that, if completed, would constitute or result in a Change in
Control, and ending on the date immediately following the date of the Change in
Control or the date on which such agreement is fully terminated or the
transaction contemplated therein is otherwise completely abandoned.

 

1.17. “Successors and Assigns” means a corporation or other entity acquiring or
succeeding to all or substantially all of the assets and business of the Company
whether by operation of law or otherwise.

 

1.18. “Termination Date” means (a) in the case of the Executive’s death, the
date of the Executive’s death, (b) in the case of a termination by the Executive
for Good Reason, the last day of the Executive’s employment, which shall be no
sooner than thirty (30) days after the Executive submits the Notice of
Termination, and (c) in all other cases, the date specified in the Notice of
Termination; provided that if the Executive’s employment is terminated by the
Company due to Disability, the date specified in the Notice of Termination shall
be at least thirty (30) days after the date the Notice of Termination is given
to the Executive and such Notice of Termination shall not be effective if the
Executive shall have substantially returned to the full-time performance of the
Executive’s duties during such period of at least thirty (30) days.

 

1.19. “Total Payments” (individually referred to as a “Payment”) means the
payments (including the Tax Gross-Up Payments as hereinafter defined) and
benefits (including any accelerated vesting of Equity Awards) received or to be
received by the Executive in connection with or as a result of an actual or
potential Change in Control, whether pursuant to this Agreement or any other
agreement, plan, program or arrangement of or with the Company, any entity whose
actions result in a Change in Control, or any affiliate of the Company or any
such entity.

 

2. Term and Effect of Agreement.

 

2.1. Term of Agreement. The term of this Agreement shall begin as of the
Effective Date and shall continue until December 31, 2007, provided that on
December 31, 2006 and on the last day of each subsequent calendar year, the term
of this Agreement shall be automatically extended for one (1) year unless, at
least ninety (90) days before such year-end date, the Company or the Executive
gives written notice to the other that the term of this Agreement shall not be
so extended; and provided further that, notwithstanding any such non-extension
notice, the term of this Agreement shall not expire during (a) a Potential
Change in Control Period, (b) the two (2) year period beginning on the date of a
Change in Control (including a Change in Control that occurs during a Potential
Change in Control Period), or (c) such longer period following a Change in
Control until all of the Company’s obligations under Sections 4 and 5 have been
satisfied and all of the Executive’s obligations under Section 6.3 have been
satisfied.

 

2.2. No Implied Employment Rights. Nothing in this Agreement shall alter the
Executive’s status as an “at will” employee of the Company or be construed to
imply that the Executive’s employment with the Company is guaranteed for any
period of time; provided that the Company shall comply with the applicable
provisions of this Agreement if it desires to terminate the Executive’s
employment during a Potential Change in Control Period or during the two (2)
year period beginning on the date of a Change in Control.

 

3. Notice of Termination. During a Potential Change in Control Period and during
the two (2) year period beginning on the date of a Change in Control, any
purported termination of the

 

-5-



--------------------------------------------------------------------------------

Executive’s employment by the Company shall be communicated to the Executive by
means of a Notice of Termination under this Agreement, and no such purported
termination shall be effective unless the Executive receives a Notice of
Termination under this Agreement. Any Notice of Termination by the Company that
does not substantially satisfy the requirements of Section 1.15 shall constitute
a Notice of Termination without Cause. Any Notice of Termination by the
Executive that does not substantially satisfy the requirements of Section 1.15
shall constitute a Notice of Termination other than for Good Reason. The
Executive’s right to terminate his or her employment with the Company for Good
Reason shall not be affected by the Executive’s incapacity due to physical or
mental illness or injury. The Executive’s continued employment with the Company
shall not constitute a consent to, or a waiver of any rights with respect to,
any act or omission of the Company that constitutes Good Reason.

 

4. Change in Control Benefits.

 

4.1. Compensation and Benefits following Termination. If, during a Potential
Change in Control Period or during the two (2) year period beginning on the date
of a Change in Control, the Executive’s employment is terminated by the Company
without Cause or by the Executive for Good Reason, then the Executive shall be
entitled to all of the following compensation and benefits:

 

(a) The Company shall pay the Executive a cash payment in an amount equal to the
Applicable Multiplier times the sum of (i) the Base Amount and (ii) the Bonus
Amount.

 

(b) The Company shall pay the Executive all Accrued Compensation.

 

(c) During the period beginning on the Termination Date and continuing past the
end of the calendar month during which the Termination Date occurs for a number
of calendar months equal to twelve (12) times the Applicable Multiplier (the
“Continuation Period”), the Company shall, at its expense, continue on behalf of
the Executive (and the Executive’s dependents and beneficiaries) the retirement,
life insurance, long-term disability, medical, dental and other group health
benefits and plans (i) provided to the Executive at any time during the
Potential Change in Control Period or at any time on or after the date of a
Change in Control, or (ii) provided to other similarly situated executives who
continue in the employ of the Company during the Continuation Period. The
benefits and coverage (including employee deductibles and costs) provided
pursuant to this Section 4.1(c) during the Continuation Period shall be no less
favorable to the Executive (and the Executive’s dependents and beneficiaries)
than the most favorable of such benefits and coverage in effect during any of
the periods referred to in clauses (i) and (ii) above. This Section 4.1(c) shall
not be interpreted so as to limit any benefits to which the Executive (or the
Executive’s dependents or beneficiaries) may be entitled under any of the
Company’s employee benefit plans, programs or practices following the
Executive’s termination of employment, including retirement, life insurance,
disability and medical benefits. The Executive may elect, by giving written
notice to the Company within sixty (60) days after the Termination Date, to
waive the benefits continuation under this Section 4.1(c) and receive in full
satisfaction thereof a one-time taxable cash payment in an amount equal to the
Applicable Multiplier times seventy-five thousand dollars ($75,000).

 

(d) The Executive shall be eligible for comprehensive outplacement assistance up
to a maximum cost equal to twenty percent (20%) of the Base Amount, payable by
the Company within one (1) year after the Termination Date directly to an
outside vendor selected by the Executive. The Executive may elect, by giving
written notice to the Company within sixty (60) days after the Termination Date,
to waive the assistance due under this Section 4.1(d) and receive in full
satisfaction thereof a one-time taxable cash payment in an amount equal to 20%
of the Base Amount.

 

-6-



--------------------------------------------------------------------------------

4.2. Compensation and Benefits following Disability. If, during a Potential
Change in Control Period or during the two (2) year period beginning on the date
of a Change in Control, the Executive is unable to substantially perform his or
her full-time duties with the Company as a result of any physical or mental
illness or injury, then the Company shall continue to pay the Executive’s base
salary and shall continue to provide to the Executive all other compensation and
benefits then in effect, unless and until the Executive’s employment is
terminated by the Company for Disability in accordance with the applicable
provisions of this Agreement.

 

4.3. Equity Awards. If, during a Potential Change in Control Period, the
Executive’s employment is terminated by the Company without Cause or by the
Executive for Good Reason, or if a Change in Control occurs (irrespective of
whether the Executive’s employment is terminated), then notwithstanding any
contrary provision contained in any of the Executive’s outstanding Equity Awards
or in any of the Company’s Equity Plans, (a) all of the Executive’s outstanding
Equity Awards other than PASOs shall become immediately fully vested, all
restrictions set forth in such Equity Awards related to the passage of time
and/or continued employment shall immediately lapse, and all option shares and
other rights exercisable under such Equity Awards shall immediately become fully
exercisable, and (b) with respect to each of the Executive’s outstanding PASOs,
(i) if the performance period shall not have been completed, then a prorated
number of the total PASO shares (based solely upon the elapsed time from the
beginning of such performance period) shall become immediately vested and
exercisable, (ii) if the performance period shall have been completed, then all
PASO shares already subject to accelerated vesting pursuant to the terms of the
PASO (if any) shall become immediately vested and exercisable, and (iii)
otherwise, there shall not be any acceleration of vesting or exercisability of
the PASO shares.

 

4.4. Payments and Withholdings. The amounts provided for in Sections 4.1(a) and
4.1(b) shall be paid in a single lump sum cash payment within ten (10) days
after the Termination Date (or earlier, if required by applicable law). The
amounts provided for in Sections 4.1(c) and 4.1(d) shall be paid in a single
lump sum cash payment within ten (10) days after the Executive gives notice of
the applicable election described in such Sections. All payments made pursuant
to this Agreement (including Tax Gross-Up Payments) shall be subject to
applicable withholdings of income, excise and employment taxes and any other
applicable payroll deductions such as the employee contributions to the cost of
group health benefits.

 

4.5. Release. Upon receipt of the payment due to the Executive under Section
4.1(a), the Executive shall immediately deliver to the Company a release, in the
form provided by the Company and reasonably acceptable to the Executive, in
which the Executive releases all wrongful termination, discrimination and other
claims against the Company relating to the Executive’s employment or termination
of employment with the Company, provided that such release shall expressly
exclude (a) claims under this Agreement or any other agreement between the
Company and the Executive, (b) claims for benefits under benefit plans in which
the Executive (and the Executive’s dependents and beneficiaries) continues to
participate or has the right to continue to participate, (c) claims for
indemnification as a former director, officer and/or employee of the Company or
any of its subsidiaries, and (d) claims as a stockholder or option holder of the
Company or other claims arising from any other relationship between the Company
and the Executive other than the employment relationship.

 

4.6. No Duty to Mitigate. The Executive shall not be required to mitigate the
amount of any cash payment or the value of any benefit provided for in this
Agreement by seeking other employment, by seeking benefits from another employer
or other source, or by pursuing any other type of mitigation. No payment or
benefit provided for in this Agreement shall be offset or reduced by the amount
of any cash compensation or the value of any benefit provided to the Executive
in any subsequent

 

-7-



--------------------------------------------------------------------------------

employment or from any other source. Notwithstanding the foregoing, if, during
the Continuation Period, the Executive begins to receive group health benefits
from another employer that substantially duplicate health benefits being
provided by the Company pursuant to Section 4.1(c), then the Executive shall
promptly notify the Company of the duplicate benefits and the Company may
discontinue the duplicate benefits being provided pursuant to Section 4.1(c),
but only to the extent that such discontinuation would not negatively affect
other, non-duplicative benefits being provided thereunder.

 

4.7. No Impact on Other Benefits, Programs and Agreements. The payments and
benefits provided for in this Section 4 and elsewhere in this Agreement shall
not limit any additional or other benefits to which the Executive may be
entitled (except pursuant to any severance or termination plan, program, policy
or practice to the extent relating to Change in Control). Nothing in this
Agreement shall prevent or limit the Executive’s continuing or future
participation in any bonus plan, incentive plan, fringe benefit, or other plan
or program provided by the Company (except for any severance or termination
plan, program, policy or practice to the extent relating to Change in Control)
and for which the Executive may qualify, nor shall anything herein limit or
reduce such rights as the Executive may have under any other agreements with the
Company. Amounts that are or become vested benefits or that the Executive
otherwise is or becomes entitled to receive under any outstanding Equity Award,
bonus plan, incentive plan, fringe benefit, or other plan or program provided by
the Company shall be paid or provided in accordance therewith, except as
explicitly modified by this Agreement.

 

5. Tax Gross-Up Payments.

 

5.1. Amount. If any of the Total Payments will be subject to the Excise Tax,
then the Company shall pay to the Executive one or more additional cash payments
(the “Tax Gross-Up Payments”) in such amounts so that the net cash amount
retained by the Executive, after deduction or payment of (a) the Excise Tax
imposed on the Total Payments (including the Excise Tax imposed on the Tax
Gross-Up Payments) and (b) all federal, state and local income and FICA taxes
imposed upon the Tax Gross-Up Payments, shall equal the excess of the Total
Payments over the Tax Gross-Up Payments (it being understood that this is a
circular definition that requires a reiterative calculation).

 

5.2. Method of Determination. One or more determinations (each a “Tax
Determination”) as to (a) whether any of the Total Payments will be subject to
the Excise Tax, (b) the amount of the Excise Tax imposed thereon, and (c) the
calculation of the related Tax Gross-Up Payment shall be made by the Company in
consultation with such accounting and tax professionals as the Company considers
necessary (with all costs related thereto paid by the Company). For purposes of
determining whether any of the Total Payments will be subject to the Excise Tax,
(i) all of the Total Payments shall be treated as “parachute payments” (within
the meaning of Section 280G of the Code) unless and to the extent that, in the
written opinion of tax counsel selected (and paid for) by the Company and
reasonably acceptable to the Executive (“Tax Counsel”), certain Payments do not
constitute parachute payments, and (ii) all “excess parachute payments” (within
the meaning of Section 280G of the Code) shall be treated as subject to the
Excise Tax unless and to the extent that, in the written opinion of Tax Counsel,
such excess parachute payments represent reasonable compensation for services
actually rendered (within the meaning of Section 280G of the Code) or are
otherwise not subject to the Excise Tax. For purposes of determining the amount
of any Tax Gross-Up Payment, the Executive shall be deemed to pay (x) federal
income tax at the highest marginal rate in effect for the calendar year during
which such Tax Gross-Up Payment is to be made, (y) FICA taxes at the highest
rate applicable to wages in excess of the Social Security taxable wage base in
effect for such calendar year, and (z) state and local income taxes at the
highest marginal rates in effect for such calendar year in the state and local
municipality of the Executive’s principal residence as of the Termination Date,
net of the reduction in federal income tax attributable to the deduction of such
state and local income taxes, and taking into

 

-8-



--------------------------------------------------------------------------------

account any limitation on deductions or credits or comparable negative impact
for purposes of federal income tax as a result of the Total Payments made to the
Executive during such calendar year.

 

5.3. Finalization and Payment. An initial Tax Gross-Up Payment shall be made to
the Executive within ten (10) days after the Termination Date; provided that if
the amount thereof cannot be fully determined by the tenth (10th) day after the
Termination Date, the Company shall pay to the Executive by such day an estimate
of such payment, determined by the Company reasonably and in good faith, and the
Company shall pay to the Executive the remainder of such payment (if any) as
soon as the amount thereof can be determined but in no event later than the
thirtieth (30th) day after the Termination Date. Whenever any Tax Gross-Up
Payment (or estimate thereof) is made to the Executive, the Company shall
provide to the Executive the Company’s Tax Determination related to such
payment, together with detailed supporting calculations and explanations and, if
applicable, opinions of Tax Counsel. The Executive shall have the right to
dispute any Tax Determination (a “Tax Dispute”) by so notifying the Company
within fifteen (15) days after receiving such Tax Determination and the required
supporting documentation. Each Tax Determination shall become final and binding
upon the parties (a) if there is no Tax Dispute, at the end of such fifteen (15)
day period, without change, or (b) if there is a Tax Dispute, upon final
resolution of such Tax Dispute, with such changes as may result from such Tax
Dispute. Other than the initial Tax Gross-Up Payment as provided for above, any
Tax Gross-Up Payment due from the Company to the Executive shall be paid within
five (5) days after the related Tax Determination becomes final and binding,
provided that, in the event of a Tax Dispute, any undisputed portion of the Tax
Gross-Up Payment shall be paid within five (5) days after the Executive notifies
the Company of the Tax Dispute.

 

5.4. Underpayments and Overpayments. The parties acknowledge that, as a result
of potential uncertainties in the application of the provisions of the Code
dealing with the Excise Tax, it is possible that Tax Gross-Up Payments should
have been made by the Company but were not (an “Underpayment”) or that Tax
Gross-Up Payments made by the Company should not have been made (an
“Overpayment”). In either such event, the Company shall make a Tax Determination
of the amount of the Underpayment or Overpayment that has occurred, and the
Executive shall have the right to initiate a Tax Dispute related thereto. In the
case of an Underpayment, the amount of such Underpayment shall be promptly paid
by the Company to or for the benefit of the Executive. In the case of an
Overpayment, the Executive shall, at the direction and expense of the Company,
take such steps as are reasonably necessary (including the filing of amended
returns and claims for refunds), follow the Company’s reasonable instructions
and otherwise reasonably cooperate with the Company to correct such Overpayment.

 

6. Restrictive Covenants.

 

6.1. Non-disclosure. At all times after the Effective Date and continuing at all
times after the Termination Date, the Executive will not disclose to anyone
outside the Company, or use for the benefit of anyone other than the Company,
any confidential or proprietary information relating to the Company’s business,
whether acquired by the Executive before, during or after employment with the
Company. The Executive acknowledges that the Company’s proprietary and
confidential information includes, by way of example: (a) the identity of
customers and prospects, their specific requirements, and the names, addresses
and telephone numbers of individual contacts; (b) prices, renewal dates and
other detailed terms of customer and supplier contracts and proposals; (c)
pricing policies, information about costs, profits and sales, methods of
delivering software and services, marketing and sales strategies, and software
and service development strategies; (d) source code, object code,
specifications, user manuals, technical manuals and other documentation for
software products; (e) screen designs, report designs and other designs,
concepts and visual expressions for software products; (f) employment and
payroll records; (g) forecasts, budgets, acquisition models and other non public
financial information; and

 

-9-



--------------------------------------------------------------------------------

(h) expansion plans, business or development plans, management policies,
information about possible acquisitions or divestitures, potential new products,
markets or market extensions, and other business and acquisition strategies and
policies. The provisions of this Section 6.1 shall survive any termination or
expiration of this Agreement.

 

6.2. Works and Ideas. The Executive will promptly communicate to the Company, in
writing, all marketing strategies, product ideas, software designs and concepts,
software enhancement and improvement ideas, and other ideas and inventions
(collectively, “Works and Ideas”) pertaining to the Company’s business in any
material respect, whether or not patentable or copyrightable, that are made,
written, developed or conceived by the Executive, alone or with others, at any
time (during or after business hours) while the Executive is employed by the
Company or during the three months after the Termination Date. The Executive
acknowledges that all of those Works and Ideas will be the Company’s exclusive
property, and hereby assigns and agrees to assign all of the Executive’s right,
title and interest in those Works and Ideas to the Company. The Executive will
sign all documents that the Company reasonably requests to confirm its ownership
of those Works and Ideas, and will reasonably cooperate with the Company, at the
Company’s expense, to allow the Company to take full advantage of those Works
and Ideas.

 

6.3. Non-competition and Non-solicitation. If the Executive’s employment with
the Company is terminated under circumstances that require the Company to
provide compensation and benefits to the Executive pursuant to Section 4.1, then
provided that the Company has not defaulted upon any of its obligations under
Section 4.1 or other provisions of this Agreement, the Executive shall not,
directly or indirectly, at any time during the Continuation Period, (a) render
any material services for any organization, or engage in any business, that
competes with the Company in any material respect, or (b) solicit or contact,
for the purpose or with the effect of competing with the Company in any material
respect (i) any customer or acquisition target under contract with the Company
at any time during the last two years of the Executive’s employment with the
Company, (ii) any prospective customer or acquisition target that received or
requested a proposal, offer or letter of intent from the Company at any time
during the last two years of the Executive’s employment with the Company, (iii)
any affiliate of any such customer or prospect, (iv) any of the individual
contacts at customers or acquisition targets established by the Company, the
Executive or others at the Company during the period of the Executive’s
employment with the Company, or (v) any individual who is an employee or
independent contractor of the Company at the time of the solicitation or contact
or who was an employee or independent contractor of the Company within three
months before such time.

 

6.4. Injunctive Relief. The Executive acknowledges that his or her failure to
perform any of the covenants in this Section 6 would cause irreparable injury to
the Company and cause damages to the Company that would be difficult or
impossible to ascertain or quantify. Accordingly, without limiting any other
remedies that may be available with respect to any breach of this Section 6, the
Executive consents to the entry of an injunction to restrain any breach of this
Section 6.

 

7. Successors and Assigns; Binding Agreement.

 

7.1. General Successors and Assigns. This Agreement shall be binding upon, inure
to the benefit of, and be enforceable by and against the Company, and its
Successors and Assigns. The Company shall require any Successors and Assigns to
expressly assume and agree in writing to be bound by this Agreement and to
perform the Company’s obligations under this Agreement in the same manner and to
the same extent that the Company would have been required to perform such
obligations had no succession or assignment taken place. Neither this Agreement
nor any right or interest hereunder shall be assignable or transferable by the
Executive or the Executive’s beneficiaries or legal or personal

 

-10-



--------------------------------------------------------------------------------

representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive and
his or her heirs, estate, beneficiaries and legal and personal representatives.

 

7.2. Spin-off. If SDS completes the contemplated spin-off of its Availability
Services business (which was announced on October 4, 2004) or any comparable
transaction (“Spin-off”), then (a) on or before the date of completion of the
Spin-off (“Completion Date”), SDS shall require the publicly traded parent
entity resulting from the Spin-off (“Spin Entity”) to expressly join and agree
in writing to be bound by this Agreement as an additional party hereto; (b)
after the Completion Date, the respective obligations of SDS and the Spin Entity
under this Agreement shall depend upon whether the Executive is an employee of
SDS or one of its subsidiaries, or of the Spin Entity or one of its subsidiaries
(in either case, the one where the Executive is employed is referred to as the
“Post-Spin Employer,” the other is referred to as the “Other Post-Spin Company,”
and the two together are referred to as the “Post-Spin Companies”), provided
that, if the executive transfers from one to the other within two (2) years
after the Completion Date, thereafter the new employer shall be considered the
Post-Spin Employer and the prior employer shall be considered the Other
Post-Spin Company; (c) the parties acknowledge that, as a result of the
Spin-off, the Executive’s Equity Awards outstanding as of the Completion Date
will be converted into Equity Awards in both of the Post-Spin Companies; (d)
after the Completion Date, except as provided in Section 7.2(f), only the
Post-Spin Employer shall be considered “the Company” for purposes of this
Agreement and in particular the provisions of Section 4 (other than Section 4.3)
shall apply only to a Change in Control of (or Potential Change in Control
Period with respect to) the Post-Spin Employer; (e) if, during a Potential
Change in Control Period with respect to the Post-Spin Employer, the Executive’s
employment is terminated by the Post-Spin Employer without Cause or by the
Executive for Good Reason, or if a Change in Control of the Post-Spin Employer
occurs (irrespective of whether the Executive’s employment is terminated),
Section 4.3 will apply to the Executive’s Equity Awards in both of the Post-Spin
Companies; (f) if, during a Potential Change in Control Period with respect to
the Other Post-Spin Company, the Executive’s employment is terminated by the
Post-Spin Employer without Cause or by the Executive for Good Reason, or if a
Change in Control of the Other Post-Spin Company occurs (irrespective of whether
the Executive’s employment is terminated), Section 4.3 will apply only to the
Executive’s Equity Awards in the Other Post-Spin Company.

 

8. Dispute Resolution and Legal Fees.

 

8.1. Arbitration. Any dispute or controversy arising under this Agreement, or
involving any alleged breach of this Agreement, or involving the subject matter,
interpretation or application of any provision of this Agreement (“Arbitrable
Claims”) shall be resolved by binding arbitration in the City of Philadelphia,
Pennsylvania, in accordance with the then current National Rules for the
Resolution of Employment Disputes of the American Arbitration Association.
Arbitration shall be final and binding upon the parties and shall be the
exclusive remedy for all Arbitrable Claims. Notwithstanding the foregoing,
either party may bring an action in court to compel arbitration under this
Agreement, to enforce an arbitration award, or to seek injunctive relief. Any
such action must be brought in the state or federal courts located in the
Eastern District of the Commonwealth of Pennsylvania, and the parties
irrevocably consent to the exclusive jurisdiction and venue of such courts for
such purposes.

 

8.2. Waiver of Jury Trial. THE PARTIES IRREVOCABLY WAIVE ANY RIGHT TO TRIAL BY
JURY AS TO ALL ARBITRABLE CLAIMS.

 

8.3. No Withholding of Undisputed Payments. During the pendency of any dispute
or controversy, the Company shall not withhold any payments or benefits due to
the Executive, whether under this Agreement or otherwise, except for the
specific portion of any payment or benefit that is the

 

-11-



--------------------------------------------------------------------------------

subject of a bona fide dispute between the parties. If any such dispute or
controversy arises before the Termination Date, or concerns whether an effective
Notice of Termination was given, or concerns when the Termination Date is, or a
similar matter, then the Company shall continue to pay the Executive’s
compensation and provide the Executive’s benefits, as in effect before the
dispute arose, until final resolution of the dispute.

 

8.4. Legal Fees and Expenses. The Company shall pay or reimburse the Executive
on an after-tax basis for all costs and expenses (including court and
arbitration costs and reasonable legal fees and expenses that reflect common
practice with respect to the matters involved) incurred by the Executive as a
result of any claim, action or proceeding arising out of this Agreement or the
contesting, disputing or enforcing of any provision, right or obligation under
this Agreement, except where it is finally determined that the Executive’s
position was substantially without merit and asserted in bad faith.

 

9. Other Provisions.

 

9.1. Notice. All notices and all other communications provided for in this
Agreement (including any Notice of Termination) shall be in writing and shall be
deemed to be duly given, delivered and received by the intended recipient as
follows: (a) if personally delivered, on the business day after it is sent (as
evidenced by the receipt of a reputable personal delivery service); (b) if
mailed by certified or registered mail, postage prepaid, return receipt
requested, four (4) business days after such mailing (as evidenced by the
receipt for the certified or registered mail); (c) if sent by overnight delivery
service, delivery charges prepaid, on the second business day after it is sent
(as evidenced by the receipt of a reputable overnight delivery service); or (d)
if sent by fax or e-mail, on the business day after it is sent, if confirmed
within forty-eight (48) hours thereafter by a signed original sent in one of the
manners set forth in clauses (a) through (c) above. Notices shall be addressed
to the parties at their respective addresses last given by each party to the
other, and all notices to the Company shall be directed to the attention of the
Chairman of the Board with a copy to the Secretary. Each party shall keep the
other informed of its current mailing address, street address (if different),
fax number (if available) and e-mail address.

 

9.2. Entire Agreement. The terms of this Agreement are intended to be the final
expression of the parties’ agreement with respect to the subject matter of this
Agreement and may not be contradicted by evidence of any prior or
contemporaneous, oral or written, agreement or discussions between the parties.
Notwithstanding the foregoing, this agreement shall not have any effect upon any
other employee agreement, confidentiality agreement, Equity Awards, EIC plans,
benefit plans and other arrangements in effect between the Company and the
Executive other than as expressly provided for in this Agreement. No provision
of any future Equity Award, EIC plan or other contract between the Company and
the Executive (“Future Provision”) shall constitute a modification to any
provision of this Agreement, even if the Future Provision is inconsistent with a
provision of this Agreement, unless and only to the extent that the Future
Provision specifically refers to this Agreement and includes a statement that
the parties expressly intend to modify a provision of this Agreement. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party that are not
expressly set forth in this Agreement.

 

9.3. Modification, Waiver and Discharge. No provision of this Agreement may be
modified, waived or discharged, unless such modification, waiver or discharge is
in writing and signed by the party against whom enforcement is sought, and any
such modification, waiver or discharge shall be narrowly construed to apply only
to the specific circumstances in which it is given and not to any other similar
or dissimilar circumstances or at any other time. No failure to exercise or
delay in exercising any power, right, privilege or remedy under this Agreement,
and no course of dealing between

 

-12-



--------------------------------------------------------------------------------

the parties with respect to any power, right, privilege or remedy under this
Agreement, shall operate as a waiver of such power, right, privilege or remedy;
and no single or partial exercise of any such power, right, privilege or remedy
shall preclude any other or further exercise thereof or of any other power,
right, privilege or remedy under this Agreement.

 

9.4. Severability. Any term or provision of this Agreement that is held by a
court of competent jurisdiction or other authority to be invalid, void or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction or other authority declares that any term or provision hereof is
invalid, void or unenforceable, then the court or other authority making such
determination shall have the power to reduce the scope, duration, area or
applicability of the term or provision, to delete specific words or phrases, or
to replace any invalid, void or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision.

 

9.5. Headings. Section and subsection headings are for convenience of reference
only and shall not constitute part of this Agreement or affect the
interpretation of this Agreement.

 

9.6. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original of this Agreement and all of which
together shall constitute one and the same instrument, and it shall not be
necessary in making proof of this Agreement to produce or account for more than
one original counterpart hereof.

 

9.7. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED SOLELY THEREIN.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has executed this Agreement as of the
day and year first above written.

 

SunGard Data Systems Inc. By:         Cristóbal Conde, CEO and President

 

Executive:  

Name:

   

Title:

   

Location:

   

 

-13-